           Case 2:21-mc-00097-MCE-KJN Document 5 Filed 07/21/21 Page 1 of 3



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:21-MC-00097-MCE-KJN
12                  Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13          v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $879,643.00 IN                     ALLEGING FORFEITURE
     U.S. CURRENCY,
15
     ASSORTED MONEY ORDERS VALUED
16   AT $6,000.00 IN U.S. CURRENCY,
17                  Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimants Maria

20 Gonzalez Sanchez and Jose Luis Mendoza Castillo (“claimants”), by and through their respective

21 counsel, as follows:

22          1.      On or about January 3, 2021 and January 11, 2021, claimants filed claims in the

23 administrative forfeiture proceeding with the Federal Bureau of Investigation with respect to the

24 Approximately $879,643.00 in U.S. Currency and Assorted Money Orders valued at $6,000.00 in U.S.

25 Currency (hereafter collectively “defendant funds”), which were seized on or about October 1, 2020.

26          2.      The Federal Bureau of Investigation has sent the written notice of intent to forfeit required

27 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

28 claim to the defendant funds under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimants has
                                                      1
29                                                                         Stipulation and Order to Extend Time

30
            Case 2:21-mc-00097-MCE-KJN Document 5 Filed 07/21/21 Page 2 of 3



 1 filed a claim to the defendant funds as required by law in the administrative forfeiture proceeding.

 2          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

 4 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 5 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 6 That deadline was April 2, 2021.

 7          4.      By Stipulation and Order filed April 12, 2021, the parties stipulated to extend to July 1,

 8 2021, the time in which the United States is required to file a civil complaint for forfeiture against the
 9 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

10          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

11 to August 30, 2021, the time in which the United States is required to file a civil complaint for forfeiture

12 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

13 forfeiture.

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
           Case 2:21-mc-00097-MCE-KJN Document 5 Filed 07/21/21 Page 3 of 3



 1          6.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

 3 alleging that the defendant funds are subject to forfeiture shall be extended to August 30, 2021.

 4 Dated: 6/30/2021                                      PHILLIP A. TALBERT
                                                         Acting United States Attorney
 5
                                                  By:    /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8 Dated: 6/30/2021                                      /s/ Kenneth Rosenfeld
                                                         KENNETH ROSENFELD
 9                                                       Attorney for potential claimant
                                                         Maria Gonzalez Sanchez
10

11 Dated: 6/30/2021                                      /s/ Allen N. Sawyer
                                                         ALLEN N. SAWYER
12                                                       Attorney for potential claimant
                                                         Jose Luis Mendoza Castillo
13
                                                         (Signatures authorized by email)
14

15          IT IS SO ORDERED.

16 Dated: July 21, 2021

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
29                                                                             Stipulation and Order to Extend Time

30
